         Case 5:20-cv-06546-JMG Document 12 Filed 03/16/21 Page 1 of 3


                             UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF PENNSYLVANIA

SECURITIES AND EXCHANGE COMMISSION, :
                                    :
                       Plaintiff,   :
                                    :
                 v.                 :
                                    :                     Civil Action No. 1:19-cv-08454
TODAY’S GROWTH CONSULTANT, INC.     :
(dba THE INCOME STORE)              :
                                    :
and                                 :
                                    :
KENNETH D. COURTRIGHT, III,         :
                                    :
                       Defendants.  :
                                    :

MELANIE E. DAMIAN, AS RECEIVER OF                         Ancillary Case No. 20-cv-06546
TODAY’S GROWTH CONSULTANT, INC.
(dba THE INCOME STORE) ,

              Plaintiff,
v.

ASHER MILGROM, DANIEL GIORDANO,
DANIEL MEYER, and JDS CONSULTING GROUP
LLC,

            Defendants.
___________________________________________/

           NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Pursuant to FRCP 41, Melanie E. Damian, as Receiver of Today’s Growth Consultant, Inc.

(dba The Income Store), hereby voluntarily dismisses the Defendant Asher Milgrom from the

above-captioned matter.

       Respectfully submitted this 16th day of March, 2021.
         Case 5:20-cv-06546-JMG Document 12 Filed 03/16/21 Page 2 of 3


                                           Respectfully Submitted,

                                           DAMIAN & VALORI LLP


                                           /s/ Stephen C. Goldblum
                                           Stephen C. Goldblum, Esq.
                                           PA Bar No. 83927
                                           SEMANOFF ORMSBY
                                           GREENBERG & TORCHA, LLC
                                           2617 Huntingdon Pike
                                           Huntingdon Valley, PA 19006
                                           Telephone: (215) 887-0200
                                           Email: sgoldblum@sogtlaw.com
                                           Counsel for Plaintiff Melanie E. Damian

                                           /s/ Kenneth Dante Murena
                                           Kenneth Dante Murena
                                           Florida Bar No. 147486
                                           Kmurena@dvllp.com
                                           1000 Brickell Avenue, Suite 1020
                                           Miami, Florida 33131
                                           Telephone: (305) 371-3960
                                           Facsimile: (305) 371-3965
                                           Counsel for Plaintiff Melanie E. Damian
                                           (Admitted Pro Hac Vice)


                               CERTIFICATE OF SERVICE

              I hereby certify that on March 16, 2021, a true and correct copy of the foregoing

was served by mail, email, and/or CM/ECF on the following Defendants:


Asher Milgrom
33 Laurelwood
Irvine, CA 90

Steve McGiff
mcgiff@mcgiffhalverson.com
96 South Ocean Ave.
Patchogue, NY 11772
(631)-730-8686
Attorney for Daniel Giordano

Daniel Meyer
660 Collingwood Ter.
Glenmoore, PA 1934
        Case 5:20-cv-06546-JMG Document 12 Filed 03/16/21 Page 3 of 3


JDS Consulting Group, LLC
C/o Joseph Sweeney
1215 Vilas Ave.
Madison, WI 53715


                                         /s// Stephen C. Goldblum
                                         Stephen C. Goldblum, Esq.
                                         Counsel for Plaintiff Melanie E. Damian
